Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application No. 16/660,097 filed 10/22/2019 is in response to Applicant’s request for continued examination, RCE, filed 04/19/2022. Applicant’s response is under full consideration. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.
Claims 1-3 are currently pending in this application, and all the claims are under full consideration. This application is in condition for allowance.
Allowed Claims
Claims 1-3 are allowed over prior art of record. 
Reason for Allowance
The following is an examiner’s statement of reason for allowance. 
The instant invention is directed towards a non-aqueous electrolyte secondary battery comprising a wound electrode body made of a first separator, a negative electrode, a second separator and a positive electrode, all four stacked and wound, and the wound electrode body has two curved portions and two flat portions in between the two curved portions, where the winding starting end of the electrodes and the separators are positioned in the flat portion of the wound electrode body. The wound electrode body has a first bending point from the winding starting end of the first and second separator, and then a second bending point and define distances of the winding starting end of the negative electrode and the positive electrode designated A and B, and a winding ending end of the negative electrode designated X from the second bending point. A distance L, C, D are also defined for the distance L between the first bending point and the second bending point and distances C and D from the second bending point to the winding starting end of the first separator and the second separator respectively. The distances A, B, C, D, L and X satisfying the relationships A<B<X; 0≤A/L≤0.15; 0.025≤B/L≤ 0.375; 0.05≤X/L; X≤C<L; X≤D<L. 
The closest prior art of record is Hirose et al. (U.S. PG Publication 2015/0243977) and Ohashi (U.S. PG Publication 2017/0162913). 
Hirose discloses a secondary battery comprising a wound electrode formed by winding an anode, a first separator, a cathode, and a second separator section, wherein the solvent is non-aqueous; thus, the secondary battery is a non-aqueous electrolyte secondary battery.  The wound electrode body has both end portions in a longitudinal direction orthogonal to the winding axis are formed of curved surface, and flat portion which is central portion disposed between the two curved ends. Hirose discloses a winding starting end of the positive electrode body and winding starting end of the negative electrode body, a winding starting end of the first separator, a winding starting end of the second separator are positioned in the flat portion. The electrode body comprise a first bending point and a second bending point. Hirose discloses a distance from the bending end straight line to the winding starting end of the negative electrode body (A); a distance from the bending end straight line to the winding starting end of the positive electrode body (B), and a distance from the bending end straight line to the winding ending end of the negative electrode body (X). Hirose discloses a length of the flat portion between the first bending point and the second bending point in the cross-section distance L. Hirose also discloses a distance from the bending end straight line to the winding starting end of the first separator distance C. Hirose also discloses a distance from the bending end straight line to the winding starting end of the second separator distance D.   However, the disclosure of Hirose does not satisfy the claimed relationships of the relative distances. Hirose does not disclose that X is less the C and D and also C and D are less than L thus, Hirose’s disclosure does not meet the relationships A<B<X; X≤ C<L; and X≤D<L, and the claimed ranges of the ratios 0≤A/L≤0.15; 0.025≤B/L≤ 0.375; 0.05≤X/L.
Ohashi discloses a spirally-wound electrode include a sheet group in which a negative electrode sheet, a first separator sheet, a positive electrode sheet, and a second separator sheet. Ohashi, however, does not disclose the claimed relationships of the distances A, B, C, L, X, A<B<X; X≤ C<L; and X≤D<L, and the ranges of the ratios of the distances A/L, B/L and X/L, and the range of the ratios 0≤A/L≤0.15; 0.025≤B/L≤ 0.375; 0.05≤X/L. 
The pertinent reference of the prior art of record fails to teach all the limitations of the claimed invention. Thus, the limitations are not disclosed or rendered obvious by the teaching of the prior art. Further search of the art also failed to produce any new art that anticipates or renders obvious the instant invention. Therefore claims 1-3 are allowed over prior art of record.
The scope of the allowed claims is defined by the specific language recited by the allowed claims. Furthermore, patentability is attributed to the claims taken as a whole. And the statement of reasons for allowance may not be interpreted as defining or otherwise limiting the claims in a manner inconsistent with the claim language itself, and applicable law.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        




/OMAR M KEKIA/Examiner, Art Unit 1722